         Case 1:20-cv-10701-DPW Document 22 Filed 04/14/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                            )
 MICHAEL MCCARTHY, et al.,                                  )
                                                            )   CIVIL ACTION NO.
                                 Plaintiffs,                )   1:20-cv-10701-DPW
                                                            )
                 -against-                                  )   PRELIMINARY EQUITABLE
                                                            )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                  )
                                                            )
                                 Defendants.                )
                                                            )

                             DECLARATION OF ALAN GOTTLIEB

        I, Alan Gottlieb, declare as follows:

        1.      I am the Executive Vice President of Second Amendment Foundation, Inc.

(“SAF”), a Plaintiff in this action. I am authorized to testify on behalf of SAF as to the matters

set forth in this Declaration.

        2.      SAF is a not-for-profit corporation organized under Washington law and

recognized under section 501(c)(3) of the Internal Revenue Code. SAF’s principal place of

business is in Bellevue, Washington. SAF maintains a web page at http://www.saf.org.

        3.      SAF has over 650,000 supporters nationwide, including in Massachusetts.

        4.      SAF’s core purposes include promoting both the exercise of the right to keep and

bear arms, as well as education, research, publishing, and legal action focusing on the

constitutional right to privately own and possess firearms. SAF publishes three periodicals (The

New Gun Week, Women and Guns, and The Gottlieb-Tartaro Report) and also publishes the

academic publication Journal of Firearms and Public Policy. SAF promotes research and

education on the consequences of abridging the right to keep and bear arms and on the historical
Case 1:20-cv-10701-DPW Document 22 Filed 04/14/20 Page 2 of 3
         Case 1:20-cv-10701-DPW Document 22 Filed 04/14/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 14, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.
